Exhibit 10.2

 

Amendment to

Subordination Agreement

(Debt and Security Interest)

 

 

Borrowers:

Xtera Communications, Inc.

 

Azea Networks, Inc

 

Neovus, Inc.

 

Xtera Asia Holdings, LLC

 

 

Creditors:

New Enterprise Associates 9, Limited Partnership

 

New Enterprise Associates 10, Limited Partnership

 

ARCH Venture Fund VI, L.P.

 

Jon R. Hopper

 

Date:September 30, 2016

This Amendment to Subordination Agreement (this “Amendment”) is executed,
jointly and severally, by the above-named Creditors (collectively referred to
herein as “Creditor”) and PACIFIC WESTERN BANK (“Bank”) (successor-in-interest
by merger to SQUARE 1 BANK), whose address is 406 Blackwell Street, Suite 240,
Durham, North Carolina 27701, with respect to the above-named Borrowers
(collectively referred to herein as “Borrower” or “the Borrower”).  Creditor and
Bank are parties to a certain Subordination Agreement, dated September 13, 2106
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Subordination Agreement”).  Capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Subordination Agreement.

The parties hereto agree to amend the Subordination Agreement as follows,
effective as of the date hereof, unless otherwise indicated below, subject to
the terms and conditions set forth below.

 

1.  Payments in the Event of a Sale or Liquidation of Borrower’s Assets.   That
portion of Section 4 of the Subordination Agreement which currently reads:

“Bank agrees that, in the event of a sale or liquidation of Borrower’s assets,
from the first proceeds received by Bank and to the extent loaned to Borrower by
Creditor and used by Borrower as permitted under the terms of the Seventh
Amendment to Loan Agreement, dated on or about the date hereof, and within five
Business Days of Bank’s receipt of such proceeds in good funds, Bank shall pay
to Creditor the following amounts of Subordinated Debt:

 

(a)

up to $500,000 for Borrower’s Payroll Expenses and Non-Budgeted Non-Payroll
Expenses incurred and paid during the period of September 1 through September
15, 2016 (the ‘September 1-15 Combined Non-Budgeted Expenses’);

 

 

(b)

up to the sum of the following (collectively, the ‘September 16-30 Combined
Non-Budgeted Expenses’): (i) $500,000 for Borrower’s Payroll Expenses incurred
and paid

 



--------------------------------------------------------------------------------

Exhibit 10.2

 

 

during the period of September 16 through September 30, 2016 (the ‘September
16-30 Payroll Expenses’) and Borrower’s Non-Budgeted Non-Payroll Expenses
incurred and paid during the period of September 16 through September 30, 2016,
plus (ii) the difference between $500,000 and the amount of September 1-15
Combined Non-Budgeted Expenses actually incurred and paid; and 

 

 

(c)

up to $500,000 for Budgeted Non-Payroll Expenses paid during the period of
September 16 through September 30, 2016.

 

Notwithstanding the foregoing, upon the Bank transmitting to Creditor and
copying to Borrower, by e-mail which shall be deemed received by Creditor and
Borrower when transmitted by Bank, a written notice of Bank's termination of its
payment obligations hereunder, which Bank may send in its sole and absolute
discretion, Bank shall only be obligated to pay (i) New Lender Indebtedness
properly incurred pursuant hereto prior to Creditor's receipt of such notice,
and (ii) any September 16-30 Payroll Expenses incurred during the three Business
Days following the giving of such notice.”

is hereby amended to read:

“Bank agrees that, in the event of a sale or liquidation of Borrower’s assets,
from the first proceeds received by Bank and to the extent loaned to Borrower by
Creditor and used by Borrower as permitted under the terms of the Seventh
Amendment to Loan Agreement, dated on or about the date hereof, and within five
Business Days of Bank’s receipt of such proceeds in good funds, Bank shall pay
to Creditor the following amount of Subordinated Debt:

 

(a)

$1,200,000; plus

 

 

(b)

the amount of October 2016 New Lender Indebtedness outstanding, if any.”

 

2.  General. The parties hereto hereby ratify and confirm the continuing
validity, enforceability and effectiveness of the Subordination Agreement, and
all terms and provisions thereof, as amended herein. Without limiting the
generality of the foregoing, the provisions of Section 14 (titled “Governing
Law; Jurisdiction; Venue; Arbitration”) and Section 15 (titled “Mutual Waiver of
Jury Trial”) shall apply equally to this Amendment, and the same are
incorporated herein by this reference.

[Signatures on Next Page]

 






--------------------------------------------------------------------------------

Pacific Western BankAmendment to Subordination Agreement

 

Creditor:

 

 

New Enterprise Associates 9, Limited Partnership

 

 

 

 

 

 

By:

NEA Partners 9, Limited Partnership

 

 

 

 

 

 

By:

/s/ Louis S. Citron

 

 

Title

Chief Legal Officer/Attorney-in-fact

 

 

 

 

 

Creditor:

 

 

New Enterprise Associates 10, Limited Partnership

 

 

 

 

 

 

By:

NEA Partners 10, Limited Partnership

 

 

 

 

 

 

By:

/s/ Louis S. Citron

 

 

Title

Chief Legal Officer/Attorney-in-fact

 

 

 

 

 

Creditor:

 

 

ARCH Venture Fund VI, L.P.

 

 

 

 

 

 

By:

ARCH Venture Partners VI, L.P.

 

 

 

Its General Partner

 

 

By:

ARCH Venture Partners VI, LLC

 

 

 

Its General Partner

 

 

By:

/s/ Clint Bybee

 

 

 

Managing Director

 

 

 

 

 

Creditor:

 

 

 

 

 

 

/s/ Jon Hopper

 

 

 

Jon Hopper, an individual

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Pacific Western BankAmendment to Subordination Agreement

 

CONSENT AND AGREEMENT OF BORROWER

The undersigned Borrower hereby approves of, agrees to and consents to all of
the terms and provisions of the foregoing Amendment to Subordination Agreement
and agrees to be bound thereby, and further agrees that any default or event of
default by the Borrower under any present or future instrument or agreement
between the Borrower and Creditor shall constitute an immediate default and
event of default under all present and future instruments and agreements between
the Borrower and Bank.  The Borrower further agrees that, at any time and from
time to time, the foregoing Amendment to Subordination Agreement may be altered,
modified or amended by Bank and Creditor without notice to or the consent of the
Borrower.

 

Borrower:

 

 

XTERA COMMUNICATIONS, INC.

 

 

 

 

 

 

By:

/s/ Joseph R. Chinnici

 

 

 

Joseph R. Chinnici

 

 

 

Chief Financial Officer

Borrower:

 

 

AZEA NETWORKS, INC.

 

 

 

 

 

 

By:

/s/ Joseph R. Chinnici

 

 

 

Joseph R. Chinnici

 

 

 

Chief Financial Officer

 

Borrower:

 

 

NEOVUS, INC.

 

 

 

 

 

 

By:

/s/ Joseph R. Chinnici

 

 

 

Joseph R. Chinnici

 

 

 

Chief Financial Officer

 

Borrower:

 

 

XTERA ASIA HOLDINGS, LLC

 

 

 

 

 

 

By:

/s/ Joseph R. Chinnici

 

 

 

Joseph R. Chinnici

 

 

 

Chief Financial Officer

 

 

Accepted:

Bank:

 

 

Pacific Western Bank

 

 

 

 

 

 

By:

/s/ Victor DeMarco

 

 

 

Victor DeMarco

 

 

 

SVP

 

 